                                         Case 3:17-cv-05517-EMC Document 479 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                        Case No. 17-cv-05517-EMC
                                   8                    Plaintiff,
                                                                                             ORDER RE RULE 26 DISCLOSURES
                                   9              v.
                                                                                             Docket No. 475
                                  10     SINCO ELECTRONICS (DONGGUAN)
                                         CO. LTD., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Both parties have objected to trial witnesses who were not formally identified in Rule 26

                                  15   disclosures (e.g., employees of Google, Intel, Apple, etc.; Miriam Paton; and Guanglei Zhang).

                                  16   The Court is not, at this time, deciding whether these witnesses will be permitted to testify at trial,

                                  17   especially as, for some of the witnesses, there are also independent grounds for objection (e.g.,

                                  18   Ms. Paton and Mr. Zhang). However, at this time, the Court is authorizing the objecting party to

                                  19   take the deposition(s) of the witness(es) at issue as this would largely cure any alleged prejudice

                                  20   from the late disclosure. The depositions shall take place no later than October 7, 2021. By taking

                                  21   the deposition(s), the objecting party is not waiving prior objections.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: September 16, 2021

                                  26
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
